Citation Nr: 0920540	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of service connection for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision dated in October 
2007 issued by the Regional Office (RO) in Buffalo, New York.

The Veteran's claim for service connection for migraine 
headaches was the subject of a previous decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a).  The Board is 
statutorily bound not to consider the merits of the case 
unless new and material evidence is received.  38 U.S.C.A. §§ 
5108, 7104(b).  See also, e.g., McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993), Barnett v. Brown, 8Vet. App. 1, 4 
(1995). 

The issue of service connection for an acquired psychiatric 
disorder, including PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for migraine 
headaches was previously denied in a rating decision dated in 
August 2002.  The Veteran was notified of this decision and 
his appellate rights, but did not perfect a timely appeal.

2.  While the evidence pertaining to the Veteran's migraine 
headaches that was received after the rating decision is new 
in that it was not previously on file, it is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating the claim of service connection for migraine 
headaches.

3.  The Veteran's lumbosacral strain is characterized by 
pain, reduced range of motion that is additionally limited by 
pain, slightly abnormal gait, and slight scoliosis.  Neither 
forward flexion of the cervical spine to 15 degrees or less, 
forward flexion of the thoracolumbar spine, nor ankylosis 
were shown.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 2002 denying service 
connection for migraine headaches is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for migraine headaches. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  Giving the benefit of the doubt to the Veteran, the 
criteria for an evaluation of 20 percent, but no higher, for 
lumbrosacral strain have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, 
Diagnostic Codes 5237 & 5242. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2006 .  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned rating for 
hearing loss, left ear, in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of 
VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented. A 
review of the May 2006 VCAA notice shows the RO described 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In addition to his service connection claims, the Veteran 
sought an increased rating for his lumbosacral strain.  The 
Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez, 
the Court held that, at minimum, VA must inform a claimant 
seeking an increased evaluation of the following four items. 
First, the claimant must be notified that he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of his disability, as 
well as the effect thereof on his employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in the 
severity of the disability and the effect thereof on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant with at least 
general notice of such requirement.  Third, the claimant must 
be informed that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which, depending on the particular 
disability, typically provide for severity ranging from non-
compensable to as much as one hundred percent, based on the 
nature of the symptoms, their severity and duration, and 
their impact upon employment and daily life.  Finally, the 
claimant must be given examples of the types of medical and 
lay evidence relevant to establishing to establishing 
entitlement to increased compensation that he may submit or 
request VA to obtain on his behalf (e.g. lay statements 
describing observable symptoms, medical opinions, medical 
records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).  

The May 2006 letter explained the general criteria for 
obtaining increased ratings; however, it did not comply with 
Vazquez; as it did not set forth the specific requirements 
necessary for the Veteran to obtain an increased rating for 
lumbosacral strain.  However, the Veteran was sent a letter 
in June 2008 that provided all of the information required by 
Vazquez, including the general rating formula for diseases of 
the spine.  The Veteran was provided specific examples of the 
types of evidence that he could submit, or ask VA to obtain, 
in support of his claim.  His claims, including his claim for 
an increased rating for lumbosacral strain, were thereafter 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in October 2008.  

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
VA treatment records, and information about the Veteran's 
claimed in-service PTSD stressor.  A VA examination was 
provided in connection the Veteran's claim for an increased 
rating for his lumbosacral strain.  While the Veteran was not 
afforded a VA examination with respect to his claim of 
migraine headaches, this was not necessary because new and 
material evidence was not received.  38 C.F.R. § 3.159(c) (4) 
(iii).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  
In any event, The Veteran was previously examined in April 
2002 with respect to his initial claim for service connection 
for migraine headache.  Thereafter, his claim was denied 
because there was no evidence that the Veteran's migraine 
headaches were incurred in or related to service.  A new VA 
examination would not be relevant to this issue. 

The Board therefore finds that the VA satisfied its duties to 
notify and assist the Veteran.

New and Material Evidence

The Veteran's claim for service connection for migraine 
headaches was previously denied in a rating decision dated in 
August 2002.  The evidence considered at that time included 
service treatment records, an April 2002 neurological 
examination, and VA treatment records for the period from 
October to December 2001.  While VA treatment records 
reflected that the Veteran complained of headaches after his 
service, and the VA examiner diagnosed migraine headaches, 
the Veteran's migraine headaches were not shown to have been 
present in service nor within any presumptive period 
thereafter.  There was also no evidence that the Veteran's 
migraine headaches were caused or aggravated by his service.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the August 2002 rating decision 
consists of more recent VA treatment records that show 
complaints of headaches.  This evidence is cumulative and 
redundant of information that was of record prior to the 
August 2002 rating decision.  Evidence of record prior to the 
August 2002 rating decision showed that the Veteran then had 
complaints of, and treatment for, headaches.  Moreover, this 
evidence is not material because it does not relate to the 
reason that the Veteran's claim was previously denied; 
specifically, that service treatment records noted no 
complaints or findings of headaches, and that VA treatment 
records did not relate the Veteran's headaches to his 
military service.  Additionally, this new evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.  Evidence received since August 2002 does 
not indicate that the Veteran's headaches were incurred in, 
or caused or aggravated by, his service. 

As new and material evidence was not received, the Veteran's 
claim for service connection for migraine headaches may not 
be reopened.  

Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.
Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

Factual Background and Analysis

The Board reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's claim for an increased rating for his back was 
received in April 2006.  

VA outpatient treatment records dated beginning in December 
2006 include complaints of low back pain, reflecting that 
range of motion was intact; however, there was pain present 
in performing range of motion.  There was mild paraspinal and 
spinal tenderness to palpation along the lumbar area.  When 
seen in January 2007, the same complaints were voiced.  On 
objective examination, range of motion of the lumbar spine 
was described as normal, and repeat flexion and extension had 
no effect on the symptoms.  Multiple X-ray film views of the 
lumbosacral spine did not adequately visualize the L5-S1 
level.  Mild degenerative changes were seen at the lower 
lumbar levels.  Physical therapy and other treatment methods 
were recommended.   

In June 2007, the Veteran underwent a VA medical examination 
of the spine.  At that time, he complained of increasing back 
pain, and described his pain as chronic, with flare ups 
several times a week especially with weather changes or 
overuse.  Occasionally, he had radiating pain to his legs.  
He treated his back pain with ibuprofen, Doan's pills 
(magnesium salicylate), heat, and a transcutaneous electrical 
nerve stimulation (TENS) unit.  The Veteran did not report 
any back surgery and did not use any braces or assistive 
devices.  He was able to complete his activities of daily 
living without assistance.  He reported difficulty standing 
or walking for prolonged periods of time, difficulty bending, 
and an inability to play sports.  

Upon examination, the Veteran was observed to walk with a 
stiff, slightly limping gait.  There was no gross abnormality 
of the spine, but some tenderness on palpation of the spine 
in the paravertebral muscles.  The Veteran was able to 
forward flex his thoracolumbar spine to 80 degrees, with pain 
beginning at 70 degrees.  He could extend his spine to 30 
degrees, with pain beginning at 10 degrees. Left and right 
lateral rotation were to 30 degrees in each direction, with 
pain beginning at 10 degrees.  Left and right lateral flexion 
were to 30 degrees in each direction, with pain beginning at 
10 degrees.  The Veteran's functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
was not assessed due to his reported pain and stiffness.  The 
Veteran had full sensory perception and full strength of the 
lower extremities.  

A spinal x-ray film showed mild scoliosis of the lumbar spine 
and thoracic spondylosis related to old trauma.  

The Veteran's spine was reexamined by VA in October 2008.  At 
that time, the Veteran reported low back pain that sometimes 
radiated down his legs.  Pain treatment included using 
gabapentin, capsaicin cream, and a TENS unit.  He reported 
flare ups that occur approximately once per week, lasting on 
average 2 to 3 days, during which time he experiences 
additional pain.  He denied any doctor-ordered bed rest in 
the previous 12 months.  He did not use any assistive 
devices, and reported no surgery or injections for his back 
pain.  He reported that he could walk, on average, 1 hour.  
He reported severe restrictions with bending, lifting, and 
twisting, but is able to accomplish his activities of daily 
living.  While the Veteran reported that he stopped working 
in 2007 due to his low back pain, at the prior VA examination 
in June 2007 he reported that he quit his job because he was 
dissatisfied with his compensation.

Upon examination, the Veteran was observed to walk with a 
slight limp.  Upon inspection, there were no gross 
abnormality of the spine and no crepitus, swelling, or heat 
elicited on palpation.  There was some tenderness to the 
paravertebral muscles.  The Veteran was able to forward flex 
his thoracolumbar spine to 80 degrees, with pain beginning at 
70 degrees.  He could extend his spine to 25 degrees, with 
pain beginning at 20 degrees. Left and right lateral rotation 
were to 40 degrees in each direction, with pain beginning at 
35 degrees.  Left and right lateral flexion were to 25 
degrees in each direction, with pain beginning at 20 degrees.  
There was no additional limitation due to pain, weakness, 
fatigability, or incoordination shown after repetitive use.  
Sensation and strength of the lower extremities was normal. 

The examiner noted that a July 2008 MRI showed disc bulge at 
L4-L5 and L5-S1, mild facet hypertrophy at L5-S1, and 
osteoarthritis of the SI joint.  The examiner also noted that 
the June 2007 x-rays showed mild scoliosis.

VA treatment records show complaints of lower back pain for 
which the Veteran was treated with physical therapy, 
medication, and a TENS unit.  

The Board finds that the Veteran's symptoms of reduced range 
of motion additionally limited by pain; periodic flare ups of 
additional pain; functional limitations in bending, lifting, 
and twisting; slightly limping gait; and slight scoliosis 
more closely approximate the criteria for a 20 percent 
rating.  While the range of motion of the thoracolumbar spine 
more closely reflects a 10 percent rating, radiographic 
studies have confirmed the presence of a scoliosis, which is 
one of the criteria allowing for a rating of 20 percent.  The 
criteria for a higher rating are not met because there is no 
evidence of forward flexion of the cervical spine to 15 
degrees or less, forward flexion of the thoracolumbar spine 
to 30 degrees or less, or ankylosis.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  

The Board resolved the benefit of the doubt in favor of the 
Veteran in granting an increased 20 percent rating.  The 
preponderance of the evidence does not support a higher 
rating. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been submitted, the 
application to re-open the Veteran's claim for service 
connection for migraine headaches is denied.

An evaluation of 20 percent, but no more, for lumbosacral 
strain for the entire period of this appeal is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

The Veteran claims that he experienced stressful events 
during service, which caused him to later develop a 
psychiatric disorder.  Specifically, the Veteran stated that 
he was involved in an incident during which he had to assist 
with the extraction of an officer who was partially ejected 
from an A-6 aircraft prior to its landing.  This was 
dangerous because of the explosives associated with the 
ejection seat and the need to clear the flight line quickly 
so that other aircraft could safely land.  The RO confirmed 
that the Veteran was assigned to crash and salvage duties 
aboard the U.S.S. Lincoln in July 1991, when an aircraft had 
to make an emergency landing thereon after an ejection seat 
malfunction resulted in the partial ejection of a crewmember 
lieutenant.  

VA treatment records show that the Veteran sought treatment 
for psychiatric complaints beginning in April 2007.  He 
reported difficulty controlling his temper.  Treatment 
records reveal difficulties with anger and problems with 
authority.  The Veteran also reported stress related to his 
relationship with his son's mother, his physical 
difficulties, and unemployment.  He was diagnosed with 
adjustment disorder, intermittent explosive disorder, and 
rule out antisocial personality disorder.  The treatment 
records do not specifically identify the stressor(s) that 
resulted in the development of clinically significant 
symptoms of an adjustment disorder. 

Records also show that the Veteran sought treatment at a Vet 
Center in 2008, complaining of symptoms including intrusive 
thoughts, disturbing dreams, difficulty sleeping, 
irritability, hypervigilance, being easily startled, loss of 
interest in activities, and difficulty concentrating.  The 
Veteran reported that he recently lost his job and his 
relationship.  However, after his initial assessment, he did 
not return for follow up care.  Vet center records do not 
show that the Veteran was diagnosed with a mental disorder.  
There is a notation that he appeared to be experiencing 
"readjustment issues."  

The Veteran was not afforded a VA examination with respect to 
his claim for an acquired psychiatric disorder.  The Board 
finds that, given the above facts, a VA examination is 
necessary in order to clarify the Veteran's diagnosis as well 
as to determine the etiology of any diagnosed mental 
disorder, including whether such disorder was caused or 
aggravated by a stressful experience that occurred during the 
Veteran's service or by the Veteran's service connected back 
disability.  The Board notes that while the Veteran 
articulated his claim as seeking service connection for PTSD, 
and there is no evidence of a current diagnosis of that 
disorder, his claim must be interpreted to include other 
psychiatric disorders which may be productive of his 
symptoms.  See Clemons v. Shinseki, __ Vet. App. __ (Feb. 19, 
2009) (per curiam order).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all mental health treatment received 
since August 2008.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained, to the extent 
not already in the claims file.  

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether the Veteran has any psychiatric 
disorder that is related to his military 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Initial 
Evaluation for Posttraumatic Stress 
Disorder Examination, revised on April 2, 
2007.  The examiner should provide an 
opinion as to whether any current 
psychiatric diagnosis is at least at 
likely as not (at least 50% probability) 
to have been incurred in, caused by, or 
permanently aggravated by, the Veteran's 
service.  The examiner should also 
provide an opinion as to whether any 
currently diagnosed psychiatric disorder 
was caused, or permanently aggravated, by 
the Veteran's service connected back 
disability.  If PTSD is diagnosed, the 
examiner should specifically identify the 
stressful event upon which the diagnosis 
is based.  If an adjustment disorder is 
diagnosed, the examiner should 
specifically identify the stressor that 
resulted in the development of clinically 
significant symptoms, and whether this is 
a chronic stressor or a stressor that has 
enduring consequences.  All opinions and 
conclusions expressed by the examiner 
should be supported by a complete 
rationale in the report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


